Title: Charles Eaton Haynes to James Madison, 12 August 1832
From: Haynes, Charles Eaton
To: Madison, James


                        
                            
                                Dear sir,
                            
                            
                                
                                    Sparta, Georgia,
                                
                                12th. August, 1832
                            
                        
                        Such various interpretations have been given to the Constitutional doctrines avowed in your Report to the
                            General Assembly of Virginia, & believing a proper understanding of those doctrines to be of vital importance in
                            the present alarming agitations of a neighboring State, agitations which, I fear, may soon exist as generally in this,
                            will, I hope, justify the trouble my enquiries may give you. Will you, therefore, favor me with an exposition of the
                            extent to which you consider the states as parties to the federal Compact "may interpose for arresting the progress of the
                            evil, & for maintaining in their respective limits, the authorities, rights, &
                            liberties appertaining to them, in case of a deliberate, palpable and dangerous exercise of other powers, not granted by
                            the said Compact"? You will not fail to percieve that the object of my enquiries is to ascertain whether, in your opinion,
                            a State can resist the operation of an act of Congress, that act being unconstitutional, according to the sense in which
                            such resistance is comprehended in the term nullification? I ask the question, not as connected with the constitutionality
                            of a protecting tariff, for on that subject our opinions may differ, but as a Constitutional question affecting, under
                            every encroachment of federal authority, the rightful powers of the States. Whatever, in this case, may be my opinion upon
                            the abstract question of political right, I am, practically, on the side of peace & union, relying too strongly on
                            the great democratic principle which lies at its root, to believe that a protecting tariff Can
                            be a permanent measure of the government. If it does not require too much, be pleased to favor
                            me with an answer; & whether you do or not, be assured that I am actuated by any thing but impertinent Curiosity
                            in addressing you. With highest respect, your obt. Servt.
                        
                            
                                Charles Eaton Haynes
                            
                        
                    